Citation Nr: 1530328	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent for left knee limitation of extension.

2.  Entitlement to an increased rating greater than 10 percent for a service-connected left knee disability, rated under Diagnostic Code 5257 for instability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's claim originally was characterized as entitlement to an increased rating greater than 10 percent for a left knee disability (rated under Diagnostic Code 5257).  The issue was remanded by the Board for additional development in March 2014.  Thereafter, in a December 2014 rating decision, the Appeals Management Center (AMC) assigned a separate 40 percent disability rating under Diagnostic Code 5261 for limitation of extension.  Given that the 40 percent rating was not the highest rating available and that when the Veteran brings a claim he is seeking entitlement to service connection and the highest rating available for symptoms regardless of how those symptoms are diagnosed or labeled, the Board concludes that the separate disability rating for limitation of extension also is before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); AB v. Brown, 6 Vet. App. 35 (1993).

In addition, as to the original 10 percent rating for the left knee disability under Diagnostic Code 5257, in a September 2014 rating decision the AMC assigned a 20 percent rating for moderate instability under DC 5257.  In a December 2014 rating decision, however, the AMC concluded that there was clear and unmistakable error in the September 2014 rating decision in assigning a 20 percent rating for a left knee disability under Diagnostic Code 5257.  As will be discussed in greater detail below, the Board concludes that a 20 percent rating is warranted under Diagnostic Code under DC 5257 and, as such, the Board need not consider the propriety of the December 2014 clear and unmistakable evidence finding with respect to the September 2014 rating decision.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

In January 2015, the Veteran submitted a claim for entitlement to VA Vocational Rehabilitation benefits.  As it does not appear that any action has been taken on the claim, the matter is referred to the Agency of Original Jurisdiction for the appropriate consideration.
  
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is manifested by extension limited to 30 degrees, pain, instability, swelling, tenderness, weakness, decreased endurance, fatigability, incoordination, and similar problems.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 percent for left knee limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5261 (2014).

2.  The criteria for a disability rating of 20 percent, but no higher, for a left knee disability, rated for instability under DC 5257 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

A VCAA letter in May 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained.  Attempts were made to obtain records from the Social Security Administration (SSA), but a response from SSA indicated that there were no medical records as the Veteran either did not file for disability benefits or if he did file for disability benefits, no medical records were obtained.  The SSA also indicated that as such records do not exist further efforts to obtain them would be futile.  Although it does not appear the Veteran was informed of the inability to obtain records in accordance with 38 C.F.R. § 3.159, such is not prejudicial as the agency has indicated that there are no medical records.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an examination in June 2012; however, at that time the Veteran was still in a left knee immobilizer and a complete physical examination could not be conducted.  Therefore, the March 2014 Board remand directed that another VA examination be conducted.  The Board finds the resulting April 2014 VA examination report and December 2014 addendum to be adequate for rating purposes.  The examination report with addendum is thorough and supported by the other evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Based on the examination report and the fact there is no rule as to how current an examination must be, the Board concludes the April 2014 examination and December 2014 addendum in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the May 2014 VA examination report with December 2014 addendum, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left knee disability is rated under DC 5257 for recurrent subluxation or lateral instability.  As noted above, the Veteran also has a separate disability rating based on limitation of extension under DC 5261.  The Veteran contends that his current ratings do not adequately compensate him for his left knee disabilities.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Private treatment records from April 2012 indicate that the Veteran suffered a fall while going up some stairs, which the Veteran believed was due to either his left knee giving out or due to a seizure.  In April 2012, the Veteran sought VA treatment following a fall while intoxicated, from which he suffered multiple injuries that included a fracture of the distal left femur.  On examination, there was no pain on motion of the left knee, but range of motion was noted to be limited from 30 to 80 degrees.  

The Veteran was afforded a VA examination in June 2012.  The Veteran claimed that his April 2012 fall was caused by his left knee giving out while going down a flight of stairs, causing him to fall the remaining three steps.  At that time, he was still wearing a left knee immobilizer and could not be fully examined.  He was unable to bear weight on the left lower extremity until sometime in July.  Range of motion, strength, and stability testing could not be accomplished, but there was noted swelling and tenderness.  The Veteran occasionally used a wheelchair and constantly used a knee brace.  There was no x-ray evidence of arthritis and no evidence of meniscal injury or patellar subluxation.

In July 2012, the Veteran was seen for a follow-up for his distal femur fracture.  At that time, his left knee range of motion was from 0 to 45 degrees.  He was in a knee immobilizer and had constant pain.  In August 2012, the Veteran had no evidence of instability on examination, but there was range of motion that was limited from 10 to 75 degrees.  In November 2012, the Veteran's range of motion was from 15 to 85 degrees.  There was no noted effusion, but there was tenderness to the lateral side of the left knee.  In February 2013, the Veteran's left knee was noted to have been recently reinjured.  On examination, his range of motion was 0 to 90 degrees, but there was no notation as to if or when pain began during that range of motion.  In June 2013, the Veteran had moderate left knee swelling and was noted to use a cane for ambulation.  

The Veteran was afforded a VA medical examination in April 2014.  He reported constant left knee pain and swelling.  He also claimed that since the April 2012 surgery he had been unable to fully flex or extend his left knee.  He used a knee immobilizer brace every night.  The Veteran denied flare-ups of pain affecting the left knee.  As will be discussed below, an addendum opinion noted that the Veteran's ranges of motion as listed in the examination report had been transposed.  That said, the report indicated that there was no additional functional limitation on testing for the right knee, but that the left knee demonstrated less movement than usual, weakness, pain on movement, swelling, disturbance of locomotion, deformity, and interference with sitting, standing, and weight-bearing.  Strength testing showed left knee flexors and extensors to be 4 out of 5.  Lochman, posterior drawer, and medial-lateral instability testing each showed mild instability of 0 to 5 millimeters.  The Veteran occasionally used a wheelchair and regularly used a knee brace and cane.  There was no x-ray evidence of arthritis and the Veteran's left knee disability did not affect his ability to work, although it was noted that he had not worked since the 2012 surgery due to his inability to fully flex and extend his knee.  Pain, weakness, fatigability, and incoordination significantly affected the Veteran's functioning in that he was unable to walk or stand for more than 5 minutes.  It was also noted that the Veteran had a total knee joint replacement with chronic residuals of severe painful motion or weakness.

In September 2014, the Veteran was issued a hinged knee brace and was noted to have a slight limp and a slow gait.  Another September 2014 record indicated that the Veteran had constant left knee pain.  

A December 2014 VA examination addendum indicated that the ranges of motion for the left and right knees in the May 2014 VA examination report had been transposed.  The correct ranges of motion for the left knee were flexion to 80 degrees and extension to 35 degrees, with pain onset at those points.  Following repetitive motion exercises, ranges of motion were unchanged.  

Affording the Veteran the benefit of the doubt, the Board concludes that his left knee instability most closely approximates that of moderate instability and awards a 20 percent disability rating for the entire appellate time period.  In reaching that conclusion, the Board has considered the Veteran's reports of ongoing left knee instability and the May 2014 VA examination report findings that demonstrated objective evidence of instability.  The Board recognizes that the instability tests (i.e. Lachman, posterior drawer, and medial-lateral instability) each individually showed no more than mild instability in each direction (i.e. 0 to 5 millimeters); however, given that there is evident instability in multiple directions, the Board concludes that the sum total of the instability in multiple planes, coupled with the Veteran's lay reports, more closely approximates that of moderate instability.  

That said, the Board concludes that no rating greater than 20 percent under Diagnostic Code 5257 is warranted because the evidence does not demonstrate severe instability at any time during the appellate time period.  The May 2014 VA examination report and the VA and private treatment records did not show any evidence of subluxation or instability greater than that discussed above.  The Board has considered the Veteran's subjective complaints of weakness and giving way and reports (and objective evidence) of wearing a knee brace, and the Board recognizes that he is competent to describe his symptoms.  Such symptoms are fully contemplated in the current 20 percent rating under DC 5257.  As to an increased rating, the Board finds the results of physical examination showing no evidence of ligament laxity or left knee instability greater than 5 millimeters in any direction preponderate against assigning a higher rating for severe instability.  Based on the Veteran's reports of weakness and giving way and the medical evidence discussed above, the Board concludes that the Veteran's knee disability is entitled to a 20 percent rating, but no higher, as the disability is not manifested by severe instability or subluxation, such as to warrant a higher rating under DC 5257.

In addition, the Board finds the preponderance of the evidence is against assigning a rating greater than 40 percent for the Veteran's limitation of extension of the left knee.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

As noted above, during the May 2014 VA examination (as clarified in the December 2014 addendum) the Veteran has objective evidence of left knee extension limited to 35 degrees.  Additional private and VA treatment records include findings of limitation of extension up to 30 degrees, but no greater.  Although the Veteran claims that he is entitled to a higher rating due to subjective complaints of chronic left knee pain and limitation of flexion and extension, as discussed above, the evidence of record indicates, at most, pain on motion with noted onset at 35 degrees of extension.  

As to granting a separate rating under DC 6260 for limitation of flexion, the Board has considered the July 2012 treatment record that showed flexion limited to 45 degrees, which would warrant a 10 percent rating under DC 5260.  This finding, however, clearly was a temporary limitation of motion due to treatment for and as a result of his nonservice-connected left femur fracture, as at the time of the femur fracture in April 2012 the Veteran's flexion was to 80 degrees and by August 2012 (i.e. the month following the 45 degrees of flexion) flexion was measured at 75 degrees.  The Board acknowledges that these records do not indicate when or if pain began during the arc of motion during testing, but in light of the range of motion prior to the extended use of a left knee immobilizer for the left femur fracture and following the removal of the immobilizer, the evidence does not show that the Veteran had a compensable limitation of flexion due to his service-connected left knee disabilities.  As the Veteran only had limited flexion to 45 degrees in July 2012 and, in the following month, was able to flex to 75 degrees, a staged rating for this short period of time is not warranted.  Given the foregoing, the Board concludes that the ratings in place during this time period more than fully compensate the Veteran for the level of his disability and that a separate rating under DC 5260 is not warranted for any period on appeal.  

Additional separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In this case, a July 2012 VA treatment record noted that images of the left knee showed that he had post traumatic degenerative changes especially in the lateral knee compartment.   However, as a rating under DC 5003 would be based in part on limitation of motion, any such rating under DC 5003 would constitute impermissible pyramiding, as the 40 percent rating under DC 5261 is based on limitation of motion.  

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  It is also noted that the VA examiner indicated that the Veteran had a total knee replacement in 2012 and was experiencing chronic residuals of severe painful motion and weakness.  In the March 2014 decision, the Board determined that a temporary total rating based on convalescence after surgical treatment for a left femur fracture could not be granted as the most probative evidence showed that the service-connected left knee disability did not cause the fall in which the Veteran broke his femur.  In this regard, a VA examiner found in June 2012 that the injury was likely "related to his state of intoxication and/or seizure prior to the incident."  As this evidence is supported by the emergency room records which indicate the Veteran was intoxicated and possibly had a recent seizure at the time of his admission, the disability cannot be evaluated pursuant to Diagnostic Code 5055, which provides a 60 percent evaluation for a knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Veteran's left knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation of motion, so it is clearly not ankylosed.  There are no reports or evidence of dislocated or removed semilunar cartilage.  As such, he cannot receive a higher rating under DCs 5258 or 5259.  In addition, a separate rating pursuant to the criteria set forth in 38 C.F.R. § 4.73 for muscle injuries is not warranted as such criteria also contemplate limitation of motion of the knee.  Assignment of a separate rating under the muscle injury criteria would constitute pyramiding.  

Finally, a separate rating for the Veteran's left knee scars would not be applicable in this case, as these scars are related to the April 2012 nonservice-connected injuries sustained by the Veteran.  Even were the Board to consider such scars eligible for rating, they are not of sufficient size or nature to warrant a compensable rating.  See 38 C.F.R. § 4.118, DC 7800-7805 (2014).

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the left knee.  38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability ratings currently assigned.  Moreover, while the Veteran had pain on repetitive motion that pain did not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  The examiner did note that the Veteran had less movement than normal, weakness, painful motion, swelling, disturbance of locomotion, deformity, and interference with sitting, standing and weightbearing.  However, the examiner determined that the ranges of motion were from 35 degrees on extension to 80 degrees on flexion with no additional limitation of motion on repetitive use and the Veteran denied flare-ups.    The Board also finds it significant that examination and treatment records have noted lower extremity strength of at least 4 out of 5, with a slow and slight limping gait.  Thus, despite the Veteran's reported problems associated with his left knee, he is able to use the knee.  On examination, the Veteran's motion has been limited due to the above factors.  However, a higher rating is not warranted as the currently assigned rating fully contemplates the resulting limitation of motion, particularly as the evidence shows that the Veteran had limitation of extension to 30 degrees on only one occasion.  Otherwise, he was shown to have extension to 0, 10, 15 and 35 degrees.  Consequently, the Board finds that the currently assigned rating contemplates the functional impairment resulting from weakness, painful motion, swelling, disturbance of locomotion, deformity, and interference with sitting, standing and weightbearing and a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's left knee disability rated for instability under DC 5257 or greater than 40 percent for limitation of extension of the left knee.  Furthermore, the Board concludes that based on the foregoing evidence assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran reports primarily pain, with instability and giving way, swelling, tenderness, as well as subjective decreased endurance, incoordination, and other problems.  As discussed above, the current 20 percent rating under DC 5257 and separate 40 percent rating under DC 5261, respectively, are adequate to fully compensate the Veteran for his pain, limited motion, giving way, and other symptoms.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran's sole service-connected disabilities are those presently on appeal.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no evidence indicating that the disabilities interact either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 40 percent for left knee limitation of extension is denied.

Entitlement to an increased rating of 20 percent for a service-connected left knee disability, rated under Diagnostic Code 5257 for instability, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In addition, during his May 2014 VA examination, the Veteran stated that he had not worked since his April 2012 injury.  The examination report specifically noted that he had not worked, "because of him not being fully able to be up and walking, bending, kneeling, etc. due to his left knee not able to bend or flex the knee."  Although somewhat unclear, the Board finds that the above statement appears to raise the issue of whether the Veterans service-connected left knee disabilities render him unable to secure or maintain substantially gainful employment.

In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.  TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Thereafter, take any additional development action that is warranted, and adjudicate the Veteran's TDIU claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


